DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Disposition of Claims
Claims 1-2, 4, 12-13, 17, and 24-27 were pending.  Claims 3, 5-11, 14-16, and 18-23 have been cancelled.  Amendments to claims 1, 4, 12, 17, 26, and 27 are acknowledged and entered.  Claims 1-2, 4, 12-13, 17, and 24-27 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US 20190247470 A1, Published 08/15/2019.  Amendments to the specification presented on 10/09/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 06/06/2022 regarding the previous Office action dated 12/08/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 4, 12-13, 17, and 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of copending Application No. 15/523,272 (reference application) in view of Quake et. al. (US2016/0060655A1, Pub. 03/03/2016; Priority 05/30/2014; hereafter “Quake”) and Bellizzi et. al. (Bellizzi A, et. al. Clin Dev Immunol. 2013;2013:839719. Epub 2013 Apr 17.; hereafter “Bellizzi”) is withdrawn in light of the abandonment of the ‘272 application.  

(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 4, 12-13, 17, and 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of copending Application No. 16/301,097 in view of Quake and Bellizzi (supra) is withdrawn in light of the abandonment of the ‘272 application.  

(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 4, 12-13, 17, and 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/072,636 in view of Quake and Bellizzi (supra) is withdrawn in light of the abandonment of the ‘272 application.  


Conclusion
Claims 1-2, 4, 12-13, 17, and 24-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648